Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 1 of 17 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  JOSHUA WATERS,                                      Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

  TETRAPHASE PHARMACEUTICALS,
  INC., LARRY EDWARDS, L. PATRICK
  GAGE, GAREN BOHLIN, STEVEN BOYD,
  JEFFREY A. CHODAKEWITZ, JOHN G.
  FREUND, GERRI HENWOOD, GUY
  MACDONALD, KEITH MAHER, and
  NANCY J. WYSENSKI,

            Defendants.


       Plaintiff Joshua Waters (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Tetraphase Pharmaceuticals, Inc. (“Tetraphase” or the

“Company”), and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                1
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 2 of 17 PageID #: 2



Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

Tetraphase by AcelRx Pharmaceuticals, Inc. (“AcelRx”) and Consolidation Merger Sub, Inc.

(“Merger Sub”), an indirect wholly-owned subsidiary of AcelRx.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
  For example, in 2017, the Company reportedly participated in two conferences in New York
City. See Tetraphase Pharmaceuticals, Inc., PRESS RELEASES, https://ir.tphase.com/news-
releases/news-release-details/tetraphase-pharmaceuticals-present-upcoming-investor-2  (last
visited Apr. 24, 2020).

                                                  2
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 3 of 17 PageID #: 3



                                           PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Tetraphase’s

common stock.

       7.      Defendant Tetraphase is a biopharmaceutical company that develops various

antibiotics for the treatment of serious and life-threatening multidrug-resistant infections. The

Company is incorporated in Delaware. The Company’s common stock trades on the Nasdaq

Global Select Market (“NASDAQ”) under the ticker symbol, “TTPH.”

       8.      Defendant Larry Edwards (“Edwards”) is the Chief Executive Officer (“CEO”) of

the Company.

       9.      Defendant L. Patrick Gage (“Gage”) is Chairman of the Board of the Company.

       10.     Defendant Garen Bohlin (“Bohlin”) is a director of the Company.

       11.     Defendant Steven Boyd (“Boyd”) is a director of the Company.

       12.     Defendant Jeffrey A. Chodakewitz (“Chodakewitz”) is a director of the Company.

       13.     Defendant John G. Freund (“Freund”) is a director of the Company.

       14.     Defendant Gerri Henwood (“Henwood”) is a director of the Company.

       15.     Defendant Guy Macdonald (“Macdonald”) is a director of the Company.

       16.     Defendant Keith Maher (“Maher”) is a director of the Company.

       17.     Defendant Nancy J. Wysenski (“Wysenski”) is a director of the Company.

       18.     Defendants Edwards, Gage, Bohlin, Boyd, Chodakewitz, Freund, Henwood,

Macdonald, Maher, and Wysenski are collectively referred to herein as the “Individual

Defendants.”

       19.     Defendants Tetraphase and the Individual Defendants are collectively referred to

herein as the “Defendants.”



                                               3
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 4 of 17 PageID #: 4



                               OTHER RELEVANT ENTITIES

       20.      AcelRx is a specialty pharmaceutical company that focuses on the development and

commercialization of therapies for the treatment of acute pain. AcelRx is incorporated in Delaware

with principal executive offices located in Redwood City, California. AcelRx’s common stock

trades on the NASDAQ under the ticker symbol, “ACRX.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       21.      On March 16, 2020, Tetraphase announced the execution of a definitive merger

agreement pursuant to which AcelRx would acquire Tetraphase in a stock for stock transaction.

Under the terms of the agreement, Tetraphase stockholders would receive, for each share of

Tetraphase common stock, 0.6303 of a share of AcelRx common stock, and one contingent value

right, which would entitle the holders to receive aggregate payments of up to $12.5 million for the

achievement of future XERAVA™ net sales milestones starting in 2021. The press release

announcing the merger states, in pertinent part:

              Tetraphase Pharmaceuticals and AcelRx Pharmaceuticals Enter into
                               Definitive Merger Agreement

                   AcelRx to Acquire Tetraphase in an all-stock transaction

             Tetraphase equity holders to own 14.6% of the combined company and
                   receive Contingent Value Rights worth up to $12.5 Million

                           Acquisition Expected to Close in Q2 2020

                      Companies Enter into a Co-Promotion Agreement

       March 16, 2020 07:30 AM Eastern Daylight Time

       WATERTOWN, Mass.--(BUSINESS WIRE)--Tetraphase Pharmaceuticals, Inc.
       (Nasdaq: TTPH), a biopharmaceutical company focused on commercializing its
       novel tetracycline XERAVA to treat serious and life-threatening infections, today
       announced the execution of a definitive merger agreement pursuant to which


                                                   4
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 5 of 17 PageID #: 5



      AcelRx Pharmaceuticals (Nasdaq: ACRX) would acquire Tetraphase in a stock for
      stock transaction. Under the terms of the agreement, Tetraphase stockholders will
      receive, for each share of Tetraphase common stock, 0.6303 of a share of AcelRx
      common stock, valued at approximately $14.4 million as of the close of trading on
      March 13, 2020, and one contingent value right (CVR), which would entitle the
      holders to receive aggregate payments of up to $12.5 million for the achievement
      of future XERAVA™ net sales milestones starting in 2021. The transaction was
      unanimously approved by both the AcelRx and Tetraphase boards of directors and
      is expected to close in the second quarter of 2020. Select Tetraphase stockholders
      and warrant holders, including Armistice Capital, LLC, holding in the aggregate
      approximately 31% of Tetraphase’s outstanding common stock, have signed voting
      agreements in favor of the transaction.

      Concurrently with signing the merger agreement, Tetraphase and AcelRx entered
      into a co-promotion agreement to market and promote XERAVA™ for the
      treatment of complicated intra-abdominal infections (cIAI) and DSUVIA® for the
      treatment of acute pain in medically supervised settings. The co-promotion
      agreement will allow the AcelRx and Tetraphase teams to benefit immediately from
      the promotion of multiple products, leverage each company’s customer
      relationships, and create efficiencies among commercial teams. The combined sales
      team will cover in excess of 70% of each company’s originally targeted hospitals.

      “We are excited to have reached agreement with Tetraphase, a company with a
      well-established U.S. salesforce and a high-growth hospital product that
      complements AcelRx’s commercial strategy,” said Vince Angotti, Chief Executive
      Officer of AcelRx. “This transaction highlights our focus on efficiently
      commercializing DSUVIA with a salesforce promoting multiple products and is the
      first step in our plan to create a growth platform to further consolidate hospital-
      focused pharmaceutical companies and products. We look forward to integrating
      XERAVA and the existing Tetraphase commercial infrastructure with our own as
      we strengthen our position on promoting innovative products to healthcare
      institutions allowing patients access to new and improved treatments.”

      Based on the closing price of AcelRx stock on March 13, 2020, the stock
      consideration to be received by Tetraphase equityholders is valued at
      approximately $14.4 million, with approximately $7.4 million of this amount
      allocated to the Company’s outstanding common stock warrants. In the merger,
      Tetraphase stockholders would also be entitled to receive, for each share of
      Tetraphase common stock, one non-tradeable CVR, the holders of which will be
      entitled to receive payments of up to an additional $12.5 million in the aggregate
      upon the achievement of net sales of XERAVA™ in the United States of at least
      (i) $20 million during 2021, (ii) $35 million during any year ending on or before
      December 31, 2024 and (iii) $55 million during any year ending on or before
      December 31, 2024. The total cost synergy expectation from the combined
      company exceeds 90% of the Tetraphase operating expenses and are expected to
      be fully realized in 2021.


                                              5
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 6 of 17 PageID #: 6




      Closing of the transaction is subject to specified closing conditions, including
      Tetraphase having a minimum amount of net cash as of the closing and approval
      by Tetraphase stockholders. Upon the closing of the transaction, Tetraphase will
      become a privately held company and shares of Tetraphase’s common stock will
      no longer be listed on any public market. Subject to certain limited exceptions, the
      CVRs will be non-transferable.

      Janney Montgomery Scott is acting as financial advisor to Tetraphase and has
      rendered a fairness opinion to Tetraphase’s board of directors in connection with
      the transaction. Wilmer Cutler Pickering Hale and Dorr LLP is acting as legal
      advisor to Tetraphase in connection with the transaction.

      About XERAVATM

      XERAVA (eravacycline for injection) is a tetracycline class antibacterial indicated
      for the treatment of complicated intra-abdominal infections (cIAI) in patients 18
      years of age and older. XERAVA was investigated for the treatment of cIAI as part
      of the Company's IGNITE (Investigating Gram-Negative Infections Treated with
      Eravacycline) Phase 3 program. In the first pivotal Phase 3 trial in patients with
      cIAI, twice-daily intravenous (IV) XERAVA met the primary endpoint by
      demonstrating statistical non-inferiority of clinical response compared to
      ertapenem and was well-tolerated. In the second Phase 3 clinical trial in patients
      with cIAI, twice-daily IV XERAVA met the primary endpoint by demonstrating
      statistical non-inferiority of clinical response compared to meropenem and was
      well-tolerated. In both trials, XERAVA achieved high cure rates in patients with
      Gram-negative pathogens, including resistant isolates.

                                       *       *      *

      About Tetraphase Pharmaceuticals, Inc.

      Tetraphase Pharmaceuticals, Inc., is a biopharmaceutical company using its
      proprietary chemistry technology to create novel tetracyclines for serious and life-
      threatening conditions, including infections caused by many of the multidrug-
      resistant bacteria highlighted as urgent public health threats by the World Health
      Organization and the Centers for Disease Control and Prevention. The Company
      has created more than 3,000 novel tetracycline compounds using its proprietary
      technology platform. Tetraphase’s lead product XERAVA™ is approved for the
      treatment of complicated intra-abdominal infections by the U.S. Food and Drug
      Administration and the European Medicines Agency. The Company’s pipeline also
      includes antibiotics TP-271 and TP-6076, which are Phase 2 ready, and TP-2846,
      which is in preclinical testing for acute myeloid leukemia. The Company intends to
      out license its pipeline candidates. Please visit www.tphase.com for more company
      information.



                                              6
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 7 of 17 PageID #: 7



       22.     On April 21, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement under the Securities Act of 1933 (the “Registration Statement”) in

connection with the Proposed Transaction, which amended the Form S-4 Registration Statement

filed by Defendants with the SEC on April 6, 2020.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       23.     The Registration Statement, which recommends that Tetraphase shareholders vote

in favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(1) Tetraphase’s, AcelRx’s, and the combined company’s financial projections; (2) the financial

analyses performed by Tetraphase’s financial advisor, Janney Montgomery Scott LLC (“Janney”),

in connection with its fairness opinion; (3) the sales process leading up to the Proposed

Transaction; and (4) potential conflicts of interest involving the Company’s undisclosed additional

financial advisors.

       24.     The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Background of the

Merger; (ii) Recommendation of the Tetraphase Board; the Tetraphase Board’s Reasons for the

Merger; (iii) Opinion of Janney Montgomery Scott LLC, Tetraphase’s Financial Advisor; and (iv)

Certain Information Provided by the Parties.

       25.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the June 8, 2020 shareholder vote, Tetraphase shareholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information.

In the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.




                                                7
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 8 of 17 PageID #: 8



             1. Material Omissions Concerning Tetraphase’s, AcelRx’s, and the Combined
                Company’s Financial Projections

      26.       The Registration Statement omits material information concerning Tetraphase’s,

AcelRx’s, and the combined company’s financial projections.

      27.       The Registration Statement provides that:

       In connection with its evaluation of the Merger, the Tetraphase Board considered
       unaudited, non-public financial projections prepared by (i) Tetraphase management
       with respect to Tetraphase as a standalone company and (ii) AcelRx management
       with respect to (a) AcelRx as a standalone company and (b) the combined company,
       which was also used for the purposes of Janney’s financial analyses and opinion
       (which opinion is attached to this proxy statement/prospectus as Annex E). We refer
       to these financial projections as the management projections.

      28.       The Registration Statement presents tables setting forth purported summaries of the

management projections.

       29.      The Registration Statement, however, fails to disclose the following concerning the

management projections: (1) all line items used to calculate (i) EBIT, and (ii) Unlevered Free Cash

Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       30.      When a company discloses non-GAAP financial metrics in a Registration

Statement that were relied upon by its board in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose all projections

and information necessary to make the non-GAAP metrics not misleading, and must provide a

reconciliation (by schedule or other clearly understandable method) of the differences between the

non-GAAP financial metrics disclosed or released with the most comparable financial metrics

calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased

its scrutiny of a company’s use of non-GAAP financial measures as such measures can be




                                                8
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 9 of 17 PageID #: 9



misleading and “crowd out” more reliable GAAP information. 2

       31.     The disclosure of Tetraphase’s, AcelRx’s, and the combined company’s projected

financial information is material because it would provide Tetraphase shareholders with a basis to

project the future financial performance of Tetraphase and the combined company and would

allow shareholders to better understand the financial analyses performed by the Company’s

financial advisor in support of its fairness opinion. Shareholders cannot hope to replicate

management’s inside view of the future prospects of the Company. Without such information,

which is uniquely possessed by the Company and its financial advisor, the Company’s

shareholders are unable to determine how much weight, if any, to place on the Company’s financial

advisor’s fairness opinion in determining whether to vote for or against the Proposed Transaction.

This financial information is also material because the Proposed Transaction is structured as a

stock for stock transaction pursuant to which Tetraphase stockholders are expected to own

approximately 14.6% of the combined company.

       32.     Accordingly, in order to bring the Registration Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the management projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections that were

used to calculate these non-GAAP metrics. Such projections are necessary to make the non-GAAP



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Apr. 24, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                9
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 10 of 17 PageID #: 10



 projections included in the Registration Statement not misleading.

        33.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to Tetraphase shareholders.

              2. Material Omissions Concerning Janney’s Financial Analyses

        34.      In connection with the Proposed Transaction, the Registration Statement omits

 material information concerning analyses performed by Janney.

        35.      The Registration Statement fails to disclose the following concerning Janney’s

 “Standalone Discounted Cash Flow Analysis”: (1) all line items used to calculate the future cash

 flows of the Company from June 30, 2020 through December 31, 2024; (2) the illustrative terminal

 value of the Company in the year 2024; (3) the individual inputs and assumptions underlying the

 (i) Enterprise Value/Revenue exit multiple range of 2.25x to 2.75x; and (ii) range of discount rates

 of 17.6% to 21.6%; and (4) the net debt and net cash of the Company.

        36.      The Registration Statement fails to disclose the following concerning Janney’s

 “Description of Certain Pro Forma Discounted Cash Flow Assumptions”: (1) all line items used

 to calculate the future pro forma cash flows of both Tetraphase and AcelRx from June 30, 2020

 through December 31, 2024; (2) the operational synergies expected to be achieved as a result of

 the Proposed Transaction; (3) the illustrative terminal value of the pro forma combined entity in

 the year 2024; (4) the individual inputs and assumptions underlying the (i) Enterprise

 Value/Revenue exit multiple range of 2.25x to 2.75x; and (ii) range of discount rates of 14.7% to

 18.7%; and (5) the net debt and net cash of the pro forma combined entity.

        37.      The Registration Statement fails to disclose the individual multiples and financial

 metrics of each transaction and company utilized by Janney in its “Selected Precedent

 Transactions Analysis[,]” and “Selected Public Companies Analysis[.]”

        38.      The Registration Statement fails to disclose the following concerning Janney’s

                                                 10
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 11 of 17 PageID #: 11



 “Premiums Paid Analysis”: (1) the transactions observed by Janney in its analysis; and (2) the

 individual premiums paid in each of the transactions.

        39.      The valuation methods, underlying assumptions, and key inputs used by

 Janney in rendering its purported fairness opinion must be fairly disclosed to Tetraphase

 shareholders. The description of Janney’s fairness opinion and analyses, however, fails to include

 key inputs and assumptions underlying those analyses. Without the information described above,

 Tetraphase shareholders are unable to fully understand Janney’s fairness opinion and analyses, and

 are thus unable to determine how much weight, if any, to place on them in determining whether to

 vote for or against the Proposed Transaction. This omitted information, if disclosed, would

 significantly alter the total mix of information available to Tetraphase shareholders.

              3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        40.      The Registration Statement omits material information concerning the sales process

 leading up to the Proposed Transaction.

        41.      The Registration Statement discloses that Tetraphase entered into a confidentiality

 agreement with AcelRx “which did not include a standstill.”

        42.      The Registration Statement provides that the Company entered into confidentiality

 agreements with various parties leading up to the Proposed Transaction, including, but not limited

 to, Company B, Company C, Company F, Company G, Company I, Company K, Company L, and

 Company P.

        43.      The Registration Statement, however, fails to disclose whether the Company’s

 confidentiality agreements contained standstill provisions with “don’t ask, don’t waive” provisions

 (including their time of enforcement) that would preclude interested parties from making superior

 offers for the Company.


                                                 11
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 12 of 17 PageID #: 12



        44.      Without this information, Tetraphase’s shareholders may have the mistaken belief

 that potential buyers are or were permitted to submit superior proposals for Tetraphase, when in

 fact they are or were contractually prohibited from doing so. This information is material because

 a reasonable Tetraphase shareholder would want to know, prior to voting for or against the

 Proposed Transaction, whether other potential buyers are or were foreclosed from submitting a

 superior proposal.

        45.      The Registration Statement provides that various prospective buyers made offers,

 proposals, or indications of interest to acquire Tetraphase or certain of its assets in 2019 and 2020.

        46.      The Registration Statement, however, fails to disclose the terms and values of all

 such indications and proposals provided to Tetraphase during the process leading up to the

 Proposed Transaction.

        47.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to Tetraphase shareholders.

              4. Material Omissions Concerning Potential Conflicts of Interest Involving the
                 Company’s Undisclosed Additional Financial Advisors

        48.      The Registration Statement omits material information concerning potential

 conflicts of interest involving the Company’s undisclosed additional financial advisors.

        49.      According to the Registration Statement, the Company retained various additional

 financial advisors during the Company’s strategic review process leading up to the Proposed

 Transaction, including “Financial Advisor A,” “Financial Advisor B,” and “Financial Advisor C”

 (the “Additional Financial Advisors”).

        50.      The Registration Statement, however, fails to disclose the following concerning the

 Additional Financial Advisors: (1) their identities; (2) the amount of compensation they have each

 received or will receive in connection with their retention by the Company; (3) the amount each


                                                  12
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 13 of 17 PageID #: 13



 has received as compensation that is contingent upon the consummation of the Proposed

 Transaction; and (4) whether any of the Additional Financial Advisors have performed past

 services for any parties to the Proposed Transaction and/or their affiliates or Armistice Capital

 LLC, 3 including the timing and nature of those services and the amount of compensation received

 for providing such services.

         51.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives. Disclosure of a financial advisor’s potential conflicts of

 interest may inform shareholders on how much weight to place on the Board’s recommendation

 concerning the Proposed Transaction.

         52.     The omission of the above-referenced information renders the Registration

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to Tetraphase shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         53.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         54.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Registration Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section




 3
   Armistice Capital is the Company’s largest stockholder with an approximate 19.6% ownership
 interest in the Company as of March 31, 2020.

                                                 13
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 14 of 17 PageID #: 14



 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        55.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Registration Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Registration Statement.

        56.     The false and misleading statements and omissions in the Registration Statement

 are material in that a reasonable shareholder would consider them important in deciding how to

 vote on the Proposed Transaction.

        57.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        58.     Because of the false and misleading statements and omissions in the Registration

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        59.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        60.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the



                                                 14
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 15 of 17 PageID #: 15



 Registration Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Registration Statement.

        61.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

 prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

 of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Registration Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        62.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Registration Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Registration Statement at issue contains

 the unanimous recommendation of the Individual Defendants to approve the Proposed

 Transaction. Thus, the Individual Defendants were directly involved in the making of the

 Registration Statement.

        63.     In addition, as the Registration Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Registration Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual



                                                  15
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 16 of 17 PageID #: 16



 Defendants.

        64.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        65.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.




                                                16
Case 1:20-cv-01896-MKB-RLM Document 1 Filed 04/24/20 Page 17 of 17 PageID #: 17



                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



 Dated: April 24, 2020                               Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     375 Park Avenue, Suite 2607
                                                     New York, NY 10152
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com

                                                     Counsel for Plaintiff




                                                17
